✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                    TENNESSEE



                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                  Jerry Wayne Wilkerson, et. al.                                                                       Case Number: 1:18-cr-11

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Harry S. Mattice, Jr.                                              Perry Piper and Frank Clark                               See minutes
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 9/11/2019 - 9/12/2019                                              Shannan Andrews                                           Stefanie Capetz
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

 W-1                  9/11/2019                                     Daniel Adam Staten, sworn

  17                  9/11/2019              y            y         Signature Letter from AUSA's office to Staten

2604                  9/11/2019              y            y         email from 6/18/14 from Hindmon*(Conditionally admitted)

2602                  9/11/2019              y            y         email from 5/9/14 from Burnette*(Conditionally admitted)

2605                  9/11/2019              y            y         email 5/8/14 from Staten*(Conditionally admitted)

2606                  9/11/2019              y            y         email from 5/13/14 from Staten*(Conditionally admitted)

2607                  9/11/2019              y            y         email from 10/15/14 from Hindmon*(Conditionally admitted)

2608                  9/11/2019              y            y         email from 6/10/14 from Staten*(Conditionally admitted)

2603                  9/11/2019              y            y         email from 7/16/14 from Staten*(Conditionally admitted)

2609                  9/11/2019              y            y         email from 7/14/14 from Hindmon*(Conditionally admitted)

2610                  9/11/2019              y            y         email from 5/21/14 from Staten*(Conditionally admitted)

2611                  9/11/2019              y            y         email from 6/9/14 from Staten*(Conditionally admitted)

2612                  9/11/2019              y            y         email from 11/10/14 from Hindmon*(Conditionally admitted)

2613                  9/11/2019              y            y         email from 8/16/14 from Hindmon

2614                  9/11/2019              y            y         email from 5/20/14 from Hindmon*(Conditionally admitted)

2615                  9/11/2019              y            y         email from 5/12/14 from Staten*(Conditionally admitted)

2616                  9/11/2019              y            y         email from 10/27/14 from Staten*(Conditionally admitted)

 327                  9/11/2019              y            y         Bank of America Statement of BTG (Hindmon)*(Conditionally admitted)

 331                  9/11/2019              y            y         Bank of America Statements*(Conditionally admitted)

1406                  9/11/2019              y            y         Check to DAS Marketing*(Conditionally admitted)

1405                  9/11/2019              y            y         Commission Report*(Conditionally admitted)

1415                  9/11/2019              y            y         DAS FPS Nov. Comm. Report-BTG (Hindmon)*(Conditionally admitted)
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    3   Pages

     Case 1:18-cr-00011-HSM-CHS Document 269 Filed 09/12/19 Page 1 of 3 PageID #: 1421
✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                  CASE NO.
                   USA                   vs.        Jerry Wayne Wilkerson, et. al.                1:18-cr-11
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                     DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

2601           9/11/2019     y       y         DAS Production DAS FPS Nov. Comm. Report*(Conditionally admitted)


        H1A    9/11/2019     y       y         List of Creams (H=Defendant Hindmon)

        H1     9/11/2019     y       y         April 23, 2014 email

        H2     9/11/2019     y       y         6/4/14 email

        H2A    9/11/2019     y       y         Comm. Report of Staten May 2014

        H45    9/11/2019     y       y         7/16/14 email

        H47    9/11/2019     y       y         8/20/14 email from Hindmon

2605           9/11/2019     y       y         2605a - email from 5/8/2014*(Conditionally admitted)

2605           9/11/2019     y       y         2605b - email from 5/8/2014*(Conditionally admitted)

 W-2           9/11/2019                       Debra Foster, sworn

 168           9/11/2019     y       y         D. Foster patient info 4/3/14

 169           9/11/2019     y       y         D. Foster patient info 4/24/14

 W-3           9/11/2019                       George Foster, Jr., sworn

 110           9/11/2019     y       y         G. Foster patient info 4/3/14

 113           9/11/2019     y       y         G. Foster patient info 4/24/14

        C2     9/11/2019     y       y         Check to G. Foster

        C3     9/11/2019     y       y         Check to Foster Financial

 W-4           9/12/2019                       Dawn Steele, sworn

 106           9/12/2019     y       y         D. Steele patient form

 337           9/12/2019     y       y         Check to Steele 6/17/14

 W-5           9/12/2019                       Nelson Steele, sworn

 107           9/12/2019     y       y         N. Steele patient form


 W-6           9/12/2019                       Kim Terry, sworn

 18            9/12/2019     y       y         Handwritten notes by K. Terry

 306           9/12/2019     y       y         Bank of America(BOA) Prod. 6-17-14

 W-7           9/12/2019                       Noah Bowling, sworn

 171           9/12/2019     y       y         N. Bowling patient sheet


                                                                                                 Page    2      of     3   Pages

    Case 1:18-cr-00011-HSM-CHS Document 269 Filed 09/12/19 Page 2 of 3 PageID #: 1422
✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                               CASE NO.
                   USA                   vs.        Jerry Wayne Wilkerson, et. al.             1:18-cr-11
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 170           9/12/2019     y       y         Luke Bowling patient sheet


 125           9/12/2019     y       y         H. Bowling patient sheet

 127           9/12/2019     y       y         S. Bowling patient sheet

 123           9/12/2019     y       y         E. Bowling patient sheet

 W-8           9/12/2019                       Emma Bowling, sworn

 W-9           9/12/2019                       Susanne Bowling, sworn

W10            9/12/2019                       Hal Bowling, sworn

W11            9/12/2019                       Hunter Magnuson, sworn

 172           9/12/2019     y       y         signature of NP




                                                                                              Page    3      of     3   Pages

    Case 1:18-cr-00011-HSM-CHS Document 269 Filed 09/12/19 Page 3 of 3 PageID #: 1423
